Exhibit SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) dated as of March 27, 2008 is among M/I HOMES, INC., an Ohio corporation (“Borrower”), the Lenders party hereto and JPMORGAN CHASE BANK, N.A., as Agent (the “Agent”). RECITALS WHEREAS, Borrower, the Lenders and Agent are parties to that certain Second Amended and Restated Credit Agreement dated as of October 6, 2006 (as amended by a First Amendment to Second Amended and Restated Credit Agreement dated as of August 28, 2007 and as further amended, renewed and restated from time to time, the “Credit Agreement”). WHEREAS, Borrower and the Lenders desire to amend the Credit Agreement to reduce the Aggregate Commitment (as such term and other capitalized terms used, but not otherwise defined in this Amendment, are defined in the Credit Agreement), to revise financial covenants and to make certain other changes in the Credit Agreement. NOW, THEREFORE, for good and valuable consideration, the parties hereto hereby agree as follows: 1.Amendments. (a)Amendments to Definitions.Subsection 1.1 of the Credit Agreement is amended to add, in correct alphabetical order, new definitions for “ACFO Ratio,” “Adjusted Cash Flow from Operations,” “Deferred Tax Valuation Allowance,” “Loan Party,” “Senior Notes,” “Second Amendment” and “Unrestricted Cash” and the definitions of “Borrowing Base Indebtedness” and “Secured Indebtedness” are amended, each to read as follows: “ACFO Ratio” shall mean, for the period ending the last day of any fiscal quarter, the ratio of (i) Adjusted Cash Flow from Operations for the four fiscal quarters then ended to (ii) Consolidated Interest Incurred by theBorrower and its Subsidiaries for such four fiscal quarters. “Adjusted Cash Flow from Operations” shall mean, for any period of four consecutive fiscal quarters of the Borrower, the sum of (a) cash provided by (used in) operating activities, as calculated using the “net cash provided by (used in) operating activities” line item of the Borrower and its Subsidiaries’ Consolidated Statement of Cash Flow for the four consecutive quarters then ended as determined in accordance with GAAP, plus (b) Consolidated Interest Incurred of the Borrower and its Subsidiaries on a consolidated basis for such four consecutive fiscal quarters. “Borrowing Base Indebtedness” shall mean at any date (i) the sum of (a) Consolidated Indebtedness, (b) an amount equal to ten percent (10%) of the aggregate commitment under the M/I Financial Corp. Loan Agreement, (c) an amount equal to ten percent (10%) of the face amount of surety bonds and undrawn Performance Letters of Credit issued by, for the account of or guaranteed by the Borrower or any of its Subsidiaries and (d) to the extent not included in Consolidated Indebtedness, Borrower’s and its Subsidiaries’ pro rata share of Indebtedness of any Joint Venture in respect of which Borrower or any of its Subsidiaries has made an Investment in Joint Venture, all as of such date less (ii) the sum of (a) Secured Indebtedness, (b) Subordinated Indebtedness, (c) Indebtedness under the M/I Financial Corp. Loan Agreement, and (d) to the extent included in Consolidated Indebtedness, the Borrower’s and its Subsidiaries’ pro rata share of Indebtedness of any Joint Venture in respect of which Borrower or any of its Subsidiaries has made an Investment in Joint Venture, all as of such date. “Deferred Tax Valuation Allowance” shall mean any valuation allowance applied to deferred income tax assets as determined in accordance with GAAP and included in the financial statements of the Borrower. “Loan Party” shall mean the Borrower or any Guarantor. “Second Amendment” shall mean the Second Amendment to this Agreement dated as of March 27, 2008 among Borrower, Agent and the Lenders. “Secured Indebtedness” shall mean, as of any date, all Indebtedness (including without limitation purchase money Indebtedness, non-recourse Indebtedness and Capital Lease obligations) of Borrower or any of its Subsidiaries (excluding Indebtedness owing to Borrower or any of its Subsidiaries) that is non-recourse or fully secured by a Lien on assets of Borrower or any of its Subsidiaries. “Senior Notes” shall mean the 6-7/8% Senior Notes due 2012 issued under and pursuant to the Indenture dated as of March 24, 2005 among Borrower, the guarantors named therein and U.S.
